DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 11/04/2021 to the Office Action mailed on 08/04/2021 is acknowledged.

Claim Status
Claims 1-6, 9, and 10 are pending. 
Claims 7 and 8 were previously canceled.
Claims 1-6, 9, and 10 have been examined.
Claims 1-6, 9, and 10 are rejected.

Priority
Priority to 371 PCT/NZ2017/050094 filed on 07/14/2017 is acknowledged.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This rejection is reiterated from the previous Office Action.
Claims 1-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US Patent 6106855, Published 08/22/2000) in view of Peng et al. (Protein Fibrils Induce Emulsion Stabilization, 02/16/2016) as evidenced by Bolder et al. (Heat-induced whey protein isolate fibrils: Conversion, hydrolysis, and disulphide bond formation, Published 2007).

Haynes et al. teach a method of treating wound comprising applying to the wound an amount of an oil-in-water emulsion comprising 1 to 50% oil, 0.5-25% by weight of an insoluble protein, and 25-98.5% water (prior art claim 1). Wherein the insoluble protein comprises an insoluble fiborous protein (prior art claim 4). The composition further comprises a pharmacologically active agent (prior art claim 8). The pharmacologically active agent is selected from antiseptic, antibiotic, grow factors, hormones, cytokines, and peptides (prior art claim 9).
Haynes et al. lacks a teaching wherein the fibrillar protein is present in the protienaceous component in an amount of 5-50%.
Peng et al. teach we have observed that oil in water emulsions with droplet size of micrometers and fibrils of micrometer length in the water phase form stable emulsions above a certain fibril concentration … it is noteworthy that the use of long fibrils allows to stabilize an emulsion, while remaining a low-viscosity fluid, enabling stabilization of e.g. drinkable emulsions (page 2172, Conclusion). Fibril Formation: The WPI stock solution was diluted to a protein concentration of 4 wt % with a HCl solution at pH 2. The samples were placed in a heating block (RT 15 Power, IKA-WERKE) and stirred at 80 °C for 22 h to form fibrils. After this step the fibril solution was cooled down in ice−water and afterward stored at 4 °C. (page 2164, Experimental Section).
Bolder et al. teach fibril formation of individual pure whey proteins and whey protein isolate (WPI) was studied (abstract). A series of test tubes, containing samples of varying total whey protein 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the fibril formulation of Peng et al. in the composition of Haynes et al. and have a reasonable expectation of success. One would have been motivated to do so since Peng et al. teach that such a formulation is useful in stabilizing oil-in-water emulsions such as the one taught by Haynes. The formulation of Peng et al. inherently comprises up to 45% fibrillar protein. The formulation of Peng et al. also inherently comprises scaffold, since the instant protein component and the protein component of Peng et al. are structurally identical. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that Haynes et al. does not teach or suggest a composition comprising fibrillar protein and that fibrous protein of Haynes et al. distinguishable from the fibrillar proteins of the instant claims. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Peng et al. does not teach that protein fibrils should be combined with an additional agent and/or have use in a therapeutic setting such as the instantly claimed methods. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant finally argues that there is no motivation to substitute the fibrous protein of Haynes et al. with the protein fibrils of Peng et al. Applicant’s argument has been fully considered but found not to be persuasive. The Examiner has not suggested that the fibrous protein of Haynes et al. be substituted with the protein fibrils of Peng e al. The Examiner has suggested that one of ordinary skill in the art at the time of the filing of the instant invention would have been motivated to add the fibril formulation of Peng et al. to the composition of Haynes et al. One would have been motivated to so since Haynes et al. is an oil-in-water emulsion composition and Peng et al. teach that their fibril formulation stabilizes oil-in-water emulsions. Therefore, one of ordinary skill in the art at the time of the filing of the instant invention wanting to provide additional stabilization of the oil-in-water emulsion of Haynes et al. would be motivated to add the fibril formulation of Peng et al. and would have a reasonable expectation of success since there is no teaching or suggestion in the prior art that such a combination would be detrimental to either formulation.
For the foregoing reasons the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALI SOROUSH/Primary Examiner, Art Unit 1617